          Case: 3:19-cv-00234-NBB-RP Doc #: 129-4 Filed: 10/26/20 1 of 4 PageID #: 802




1                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF MISSISSIPPI
2                         OXFORD DIVISION

3


4


5    DR. AMY R. WOODS                                          PLAINTIFF

6


7    V.                   CIVIL ACTION NO.: 3:19-00234-NBB-RP

8


9    MHM HEALTH PROFESSIONALS, LLC
     D/B/A CENTURION PROFESSIONALS,
10   MANAGEMENT & TRAINING CORPORATION,
     JESSE WILLIAMS, INDIVIDUALLY,
11   AND JOHN DOES 1-9,                                        DEFENDANTS

12


13


14


15              VIDEOTAPED DEPOSITION OF DR. AMY WOODS

16


17


18


19    Taken at the instance of the Defendant at Waide &
       Associates, P.A., 332 N. Spring Street, Tupelo,
20   Mississippi on Monday, June 22, 2020, beginning at
                                    10:11    a.m.
21


22


23


24                  LORI W. BUSICK, CVR-S, OCR #1677

25   Job   #31830

                                                                                 EXHIBIT
Case: 3:19-cv-00234-NBB-RP Doc #: 129-4 Filed: 10/26/20 2 of 4 PageID #: 803
Case: 3:19-cv-00234-NBB-RP Doc #: 129-4 Filed: 10/26/20 3 of 4 PageID #: 804
Case: 3:19-cv-00234-NBB-RP Doc #: 129-4 Filed: 10/26/20 4 of 4 PageID #: 805
